Pee Cukiam.
Plaintiff-appellant brought suit to recover what she alleged was a balance of wages due her for services as a domestic in respondents’ house. She claimed that she had a contract, made in July, 1930, for wages at the rate of $80 per month, afterwards reduced, by agreement, to $75 per month, which sum was paid until July, 1932. Plaintiff testified that on or about July 4th, 1932, Mrs. Jewett told plaintiff that her husband “had suffered financial reverses and cannot pay regularly now but when things pick up we will settle;” that thereafter she received chocks for various sums covering a fifteen mouths period, amounting in all to $785. During the first ten months, from August, 1932, to and including May 1st, 1933, she received $345 and claimed the difference, at the rate of $75 per month. Plaintiff further testified that she spoke to Mr. ,Jewett some time in April, 1933, “about the money” and he replied, “I have no money now. I have given you as much as T possibly could always.” “I hope to be able to pay *134you again regular wages when I can.” “I will take care of this matter.” Mrs. Jewett, on July 12th, 1933, handed plaintiff a check for $40, and said, “this is to make up for the back months in which you did not get your full wages.” In October, 1933, Mrs. Jewett told plaintiff “we will have to reduce .you again to $70 a month,” and plaintiff agreed to the reduction.
Mrs. Jewett testified that she told plaintiff that her husband had suffered financial reverses; that Mr. Jewett could no longer pay plaintiff any wages, and that plaintiff could stay on, without wages, for her board and lodging as long as she desired to stay, or she could find another position whenever she wanted or was able, and that plaintiff assented to the arrangement. She testified to the conversation between plaintiff and Mr. Jewett, that Mr. Jewett said to plaintiff, “I have always given you as much as I could. I hope soon to be able to pay you regular wages again, but I can’t now. I have no money now.”
The testimony presented a question of fact and, so far as the record discloses, no questions of law were raised for the determination of the trial court.
The testimony warranted the conclusion of the trial judge, and the judgment is accordingly affirmed.